IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-17-00254-CR

JASON ALAN MCCONNELL,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                      From the County Court at Law No. 1
                             Brazos County, Texas
                      Trial Court No. 15-03699-CRM-CCL1


                           REINSTATEMENT ORDER


       Appellant’s brief was originally due February 26, 2018. In an order issued June 27,

2018, we abated the appeal to the trial court to conduct any necessary hearings pursuant

to Texas Rule of Appellate Procedure 38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3). A

hearing was held, and the trial court recommends that appellant be permitted to file his

brief by August 1, 2018.
       Accordingly, this appeal is reinstated, and appellant’s brief is ORDERED to be

filed by August 1, 2018. If no brief is filed by that date, this appeal will again be abated

to the trial court.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed July 18, 2018




McConnell v. State                                                                    Page 2